Citation Nr: 1620442	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-41 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1976 to May 1976 and from May 1977 to May 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In September 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In November 2012, the case was remanded for additional development and to satisfy notice requirements.  

The Veteran had also initiated an appeal of a denial of service-connection for an acquired psychiatric disorder, to include PTSD.  A July 2013 rating decision granted service connection for PTSD.  Consequently, that matter is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her headaches began after she was assaulted in service, and that she has self-treated the headaches with aspirin and dealt with them since.  She also asserts that her headaches are secondary to her service-connected PTSD.  A May 2013 VA examiner opined that the Veteran's headaches are "less likely as not caused by" PTSD as treatment records note that they have been present since age 12, and there was "no[] evidence of aggravation beyond natural progression based on the clinical records reviewed."  

Notably, a September 1975 examination for enlistment in the Army Reserves and an April 1977 examination for enlistment in the Army are silent for any complaints, treatment, findings, or diagnosis related to headaches.  Hence, the presumption of soundness (under 38 U.S.C.A. § 1111) on entry to service applies, and she is presumed free on entrance of headaches.  Her service treatment records are likewise silent with respect to headaches.  Therefore, the analysis turns to whether the Veteran's headaches are somehow otherwise related to the sexual assault in service, or caused or aggravated by her service-connected PTSD.  The May 2013 VA examiner's opinion is inadequate because it does not address these medical questions.  Consequently, a remand to obtain another medical advisory opinion is necessary.  

The record reflects that the Veteran receives ongoing treatment for the disabilities at issue.  As any updated records of evaluations or treatment the Veteran has received for PTSD and headaches are likely to contain information pertinent to her claim of service connection, and because VA treatment records are constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment she has received for her PTSD and headaches since June 2013 and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any updated records (i.e., those not already in the record) of VA treatment.  

2. Thereafter, the AOJ should return the entire record to May 2013 VA examiner for review and an addendum opinion regarding whether or not the Veteran's migraine headaches are related to her service, or are caused or aggravated by her service-connected PTSD.  If the May 2013 VA examiner is unavailable to provide the addendum opinions, the AOJ should arrange for another appropriate physician to review the record and provide the opinions sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide opinions that respond to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's migraine headaches are related to her service (to include as due to sexual assault therein)?  

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's migraine headaches are caused OR aggravated by her service-connected PTSD?  

(c) If the Veteran's migraine headaches are determined to be unrelated to service or her service-connected PTSD, please identify the more likely etiology.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




